Title: From John Quincy Adams to Thomas Boylston Adams, 23 May 1817
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					My dear Brother,
					London 23 May 1817.
				
				Since my last letter to you, which was of 28 February I have received yours of 6 and 12 Feby  both numbered 24. of 19 Feby. N 25. & of 13 april N. 26 with all their enclosures. Mr Ogdens Bill for £877.10. has also been duly received and paid. I am now so much hurried by the preparations for my departure that I have no time to trouble you with observations upon my affairs. The only instruction I can give you is to dispose of a sufficient number of the Bank Shares to pay the last instalment upon the remainder.
				We are to embark in the Ship Washington, Captain Forman is from this Port to New York. The time for her departure is fixed for the first of next month, but may be some days later. I propose to ship most of my books to Boston by the Brig Lion, and pray you to be on the look out for her. As the boxes & trunks form a part of my personal baggage, they will of course be admitted duty free at the Custom House. I hope I shall arrive about the same time with them. You may expect us from the first of August. faithfully yours.
					
				
				
			